Citation Nr: 1146061	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for residuals of a neck injury, to include osteophytes.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, denied the service connection claims currently on appeal.  In May 2007, the Board remanded the matters for further development, and in February 2011, the Board sought an independent medical expert opinion as to the issue of service connection for an acquired psychiatric disability.  Development has been completed and the case has been returned to the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veterans Law Judge who presided over the Veteran's case in September 2006 is no longer employed at the Board.  In an October 2011 letter, the Veteran was notified of this situation and given the option to request another hearing.  In November 2011, the Veteran responded that he wanted a hearing before a Veterans Law Judge at the RO.  Accordingly, the Veteran should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder 

2. Thereafter, the RO should return the claims folder to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


